TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2013



                                      NO. 03-11-00502-CV


                                Deecye Clayton Bedell, Appellant

                                                  v.

                                   The State of Texas, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
             AFFIRMED ON REHEARING -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s order. IT IS

THEREFORE ordered that the opinion and judgment dated July 6, 2013, are withdrawn; and

that the order of the trial court is in all things affirmed. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.